Case 19-13327-JDW   Doc 5   Filed 08/19/19 Entered 08/19/19 14:08:57   Desc Main
                            Document      Page 1 of 8
Case 19-13327-JDW   Doc 5   Filed 08/19/19 Entered 08/19/19 14:08:57   Desc Main
                            Document      Page 2 of 8
Case 19-13327-JDW   Doc 5   Filed 08/19/19 Entered 08/19/19 14:08:57   Desc Main
                            Document      Page 3 of 8
Case 19-13327-JDW   Doc 5   Filed 08/19/19 Entered 08/19/19 14:08:57   Desc Main
                            Document      Page 4 of 8
Case 19-13327-JDW   Doc 5   Filed 08/19/19 Entered 08/19/19 14:08:57   Desc Main
                            Document      Page 5 of 8
Case 19-13327-JDW   Doc 5   Filed 08/19/19 Entered 08/19/19 14:08:57   Desc Main
                            Document      Page 6 of 8
Case 19-13327-JDW   Doc 5   Filed 08/19/19 Entered 08/19/19 14:08:57   Desc Main
                            Document      Page 7 of 8
Case 19-13327-JDW   Doc 5   Filed 08/19/19 Entered 08/19/19 14:08:57   Desc Main
                            Document      Page 8 of 8
